Title: To Benjamin Franklin from James Parker, 1 July 1766
From: 
To: 


Honoured Sir,
New York, July 1. 1766
You had a long Letter from me by the Packet a Week or two ago, which I hope you will have received, and referring to that, I shall have the less to enlarge upon here: The Assembly of New-Jersey are broke up, and I hear Govr. Franklin is this Day at Newark, Miss Sally with him, but I don’t learn that they are coming over here. The Commotions excited by the Stamp-Act are not yet quite subsided: We have just now heared of some Rioters about Lands between Albany and the New England Governments having been disturbed, the Lives of Some were lost on both sides, but the Particulars or the real Occasion I have not yet learnt: I told you before that Letters were still continued to be openly delivered at the Coffee-House: nor is it safe yet to make Opposition to it: I informed you also, that I had given a Certificate from the Governor here, of his qualifying me into the Office of Land-Waiter, to Mr. Stewart, the Surveyor General, who has transmitted it home to the Commissioners of the Customs, and I have exercised it ever since. There is not a Day since, (but when I have been absent) but what I walk in that Exercise at least two Miles, and sometimes four: This City has increased in Length very much for Years past, and it is my peculiar Business to go from One End to the other every Day once or twice, and see that no Vessel load or unload without Permission &c. There is not the least Fee or Reward belonging to it, without being look’d upon with an evil Eye be a Reward: tho’ that is no Discouragement to me, my highest Ambition being to do my Duty in whatever Station it shall please God to call me, I know I fall Short in many Things: And tho’ there seems to be a moderate Salary attending it, I am convinced I shall dearly earn the Pay: which however, whilest Providence gives me Strength to do, I am no Way concerned; but God knows, if I am taken with the Gout, what I shall do, and I am threatned with it every Day. I grow old and feeble in Body, and Shall fall Short: I have been here now two Months, in which Time I have had my Health; but have neither sold in my Shop to the Amount of 20s. nor have I had as much printing Work, as would come to 40s. more, exclusive of some Blanks for the Shop: I shall wait two Months longer, in Hopes of getting some Settlement with Holt, tho’ I begin to doubt much of his ever doing it, and I shall then be compelled to the Law, and perhaps get Nothing. I think I can say Holt has eat and drank my Sweat and Blood; but I endeavour to be resigned: I have been always ill natured and cross, but good Humour in such Fortune as mine, is like Patience in the Gout, much easier preach’d than practised: If lamenting Things past would do good, how would I cry, O God, why was I ever a Printer to be choused and duped as I have been, why was I not a poor Labourer or Farmer, in which if I was choused or duped, I should not have had Sensations to resent it, but this I know is vain: I have Nothing left but to make the best of a bad Market, which had I but Strength equivalent to my Spirit, I should not be cast down in the least; but now in my old Age to be obliged to Struggle thro’ Such Difficulties, seems hard: I believe I have my Deservings, and try to practise the Patience I know it is my Duty to do: Every Day I now walk out my Round or Cruise, and by 11 or 12 o Clock come home, and fling myself into my Chair, scarce able to live. Judge you then the Comfort I feel from Rest; and this would be my Pleasure, did not my aching Bones convince me, I am drawing nigh to my great Change. Anxiety to leave the World as clear as I found it, without Injury to others, is the greatest of my Concern, And this I have long in Vain tried to be ready for, and can’t but think had I but common Justice done me, from those I have most befriended and served, I might have done. In the Midst of all, I still have a strong Reliance on that Providence of God, which has so often delivered and supported me, and to whom, I try to have a chearful Resignation. No Prospect yet what Business in general may be in the printing Way: but my Tools are worn out, and I unable to get a Supply of new. I told you all Holt’s Treachery, which I leave to Heaven to avenge: B. Mecom I told you also, I had less and less Hopes of: In the Post-Office, by his Accounts just come to Hand, there is a Ballance due of near £40, to the 6th of last April; tho’ he pays a Rider (that to Hartford) £50, per An. and I imagined that would be almost all the Amount of his Office, but the £40, is above that in the whole, and I have continually press’d him for those Accounts, and the Ballance; those I have at last got, but the Ballance I fear; because I have wrote about my own Dues sundry Times very pressingly, and never could get one Penny. We have had some sharp Letters pass’d between us, but tho’ I have Tried him, as the Seamen term it, upon every Quarter, I find it all as Vain, as washing the Blackmoor white: I threaten him, with removing him, that is taking away those Materials from him, but nothing can quicken his Motions any more than a dead Man’s: What I shall do with him, I know not. It is hard for me, who can hardly keep myself above Water, under a Complication of Sickness, Infirmities and Wrongs, to support others also. Yet do I bear as quietly as I can every Thing, knowing that God has bore long with me: and that my Tresspasses are more against him, than those against me. The Office I yet Sustain in the Post-Office, I endeavour to execute to the best of my Power and Ability: and if any Thing more than I have hitherto done in it, be necessary or required, shall be glad to know it: That is now my chief Dependance, and whilst I havethat, the others ill Usage Shall not make me despond: ’Tis true, I could wish, as Matters are circumstanced and obliged to live in this City, where every Thing is excessive high and dear, the Salaries attending that, or the Land-Waiter, were a little more adequate to the Expence of Living here: in one of which Mr. Foxcroft did tell me, he would use his Interest to obtain, as there are continual new Post Offices erecting, and much Writing to do; that almost my whole Time is taken up between the two; that I could have but little Time to attend other Business, if I had it, which as yet a while, I seem not to be in much Danger of; However I try to be as contented as I can.
I suppose Mr. Foxcroft acquaints you with the General State of the Post-Office, whatever Money I get, I pay to him: which has been above £500, since I came to this City: Business is excessive dull in general throughout these Colonies, so that the Post-Office must be something affected, by such a State of Affairs: To what its owing to, I can’t determine: Perhaps some may think it the Dregs of the Stamp-Act, but I rather think, that during the War, Money being plenty, Many abounded in Luxury, over-run the Constable, and thinking every Day alike, never thought a Day of Reckoning would come: and so Law-Suits and Ruins ensue. Apropo, Mr. Chew of New London, is reported to be near this State: I have not been able to get many Accounts and no Money from him since you saw him at Philadelphia, tho’ as he pays a Rider yearly, it is thought no great Matter can be behind, yet there is some Ballance due: I am trying to get a Settlement with him, and hope to accomplish it.
In the Ship, Capt. Davis, with whom I purpose to send this, comes many Passengers, possibly you may see some of them, or the Papers which will inform you of the publick News better than I can write: As you may probably be on the Preparations to return, I shall heartily pray God to send you a safe Passage, which is all I can do: With all our Complements remain Your most obliged Servant
James Parker
 
Addressed: For / Benjamin Franklin, Esqr / Craven-Street / London / per Capt. Davis
